Title: [Diary entry: 20 October 1794]
From: Washington, George
To: 

 20th. Called the Quarter Master General, Adjutant General, Contractor, & others of the Staff departmt. before me, & the Commander in chief, at 9 Oclock this morning, in order to fix on the Routs of the two Columns & their Stages; and to know what the situation of matters were in their respective departments—and when they wd. be able to put the Army in motion. Also to obtain a correct return of the strength—and to press the commanding Officers of Corps to prepare with all the Celerity in their power for a forward movement. Upon comparing accts., it was found that the army could be put in motion 23d.—and it was so ordered, by the Routs which will be mentioned hereafter. Matters being thus arranged I wrote a farewell address to the Army through the Commander in Chief—Govr. Lee—to be published in orders—and having prepared his Instructions and made every arrangement that occurred, as necessary I prepared for my return to Philadelphia in order to meet Congress, and to attend to the Civil duties of my Office. I should have mentioned before that I found (on my arrival at Bedford) the judge, and Attorney for the district of Pennsylvania attending, as they had been required to do, the Army. I found also, which appeared to me to be an unlucky measure—that the former had issued his warrants against, and a party of light horse had actually siez’d, one Harman Husband & one Filson as Insurgents or abetters of the Insurrection. I call it unlucky because my intention was to have suspended all proceedings of a Civil Nature until the Army had united its columns in the Center of the Insurgent Counties & then to have ciezed at one & the same all the leaders and principals of the Insurrection and because it is to be feared that the proceeding above mentioned will have given the alarm and those who are most obnoxious to punishment will flee from the Country.